Title: Virginia Delegates to Benjamin Harrison, 26 March 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philadelphia, March 26th. 1782

The Superintendant of Finance informs us, that he has sent a proposition to our Executive which he conceives will answer the object of our motion relative to the supply of Beef.
The latest Advices from Europe assure us of the determination of the british Cabinet to continue the war, & it is believd that the distressing our Commerce will be their principal object with regard to the United States. France & Spain are sending strong re-enforcements to the W. Indies; & it is probable they will maintain the superiority in those Seas, in spite of all the efforts of the Enemy
It is two posts, since we had the honor of a line from your Excellency.
We have the honor to be with the greatest respect Yr. Excellency’s most obedt & most Humle Servts
Jos: Jones.J. Madison Jr.A. Lee
 